EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Garrett W. Balich on 12/02/2021.

The application has been amended as follows: 

Replace claim 1 as follow:
“A component, comprising: 
a multi-layer body configured with a thermoplastic layer, a thermoset layer and a scrim at an interface between the thermoplastic layer and the thermoset layer; 
the thermoplastic layer comprising a plurality of reinforcement particles within a thermoplastic matrix, and the thermoplastic matrix comprising an amorphous thermoplastic; 
the thermoset layer comprising fiber-reinforcement within a thermoset matrix, and the thermoset layer configured to form an exterior flow surface of the component; and
 a thermoplastic structural support bonded to the thermoplastic layer, the thermoplastic structural support configured to structurally reinforce the multi-layer body.”

Cancel claims 3, 7-8, 10, 13, 16-18 and 21.

Replace claim 15 as follow:
“The component of claim 1, wherein the component is configured as an aircraft component.”


















Reasons for Allowance

Claims 1, 4-6, 9, 11-12, 14, 15, 19 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the “closest” prior art Hou et al. (US 2004/0231790).
The present claims are drawn to a component, comprising a multi-layer body configured with a thermoplastic layer, a thermoset layer and a scrim at an interface between the thermoplastic layer and the thermoset layer; the thermoplastic layer comprising a plurality of reinforcement particles within a thermoplastic matrix, and the thermoplastic matrix comprising an amorphous thermoplastic; the thermoset layer comprising fiber-reinforcement within a thermoset matrix, and the thermoset layer configured to form an exterior flow surface of the component; and a thermoplastic structural support bonded to the thermoplastic layer, the thermoplastic structural support configured to structurally reinforce the multi-layer body.
Hou discloses polymer composite components comprising thermoplastic polymer component, a light weight fabric scrim, and thermosetting polymer component, wherein the thermosetting layer comprising a thermoset polymer. Hou further discloses that thermoplastic polymer partly interpenetrate before the thermosetting polymer cures and therefore it is clear that the scrim would be at the interface of the thermoplastic and thermoset layer. However, Hou fails to disclose amorphous thermoplastic, plurality of reinforcement particles within a thermoplastic matrix and fiber reinforcement within a thermoset matrix. Further, Hou does not specifically disclose that the thermoset layer configured to form an exterior flow surface of the component.

Therefore, the present claims are passed to allow.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/SAMIR SHAH/Primary Examiner, Art Unit 1787